Citation Nr: 0912961	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-08 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include parasomnia.

3.  Entitlement to service connection for a memory loss 
disability.

4.  Entitlement to service connection for hypertension, to 
include as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION
 
The Veteran had active military service from January 1956 to 
January 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
denied entitlement to service connection for PTSD, memory 
loss, hypertension, and CAD.  

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in June 2006.  A transcript 
of the hearing is of record.  

The issues have been re-characterized to comport to the 
evidence of record.

The Board remanded the Veteran's claim for additional 
development in September 2006. 


FINDINGS OF FACT

1.   The preponderance of the evidence is against a finding 
that the Veteran participated in combat.  

2.  There is no independent verification of a stressor in 
service to support a diagnosis of PTSD.

3.  The preponderance of the evidence is against a finding 
that the Veteran has PTSD as a result of his service in the 
military.

4.  Resolving all doubt, the competent medical evidence shows 
a relationship between the current diagnosis of parasomnia 
and service.

5.  A preponderance of the evidence is against a finding that 
the Veteran currently has a memory loss disability.

6.  A preponderance of the evidence is against a finding that 
the Veteran's current hypertension is related to service or 
that it is secondary to the Veteran's service-connected 
acquired psychiatric disability.  

7.  A preponderance of the evidence is against a finding that 
the Veteran's current CAD is related to service or that it is 
secondary to the Veteran's service-connected acquired 
psychiatric disability.  


CONCLUSIONS OF LAW

1.  Post traumatic stress disorder (PTSD) was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2008).

2.  An acquired psychiatric disability, to include 
parasomnia, was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 and Supp. 2008);  38 C.F.R. §§ 3.102, 
3.303 (2008).

3.  A memory loss disability was not incurred in or 
aggravated by service, nor was it caused or aggravated by the 
Veteran's service-connected acquired psychiatric disability.  
38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

4.  Hypertension was not incurred in or aggravated by 
service, directly or presumptively, nor was it caused or 
aggravated by the Veteran's service-connected acquired 
psychiatric disability.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

5.  CAD was not incurred in or aggravated by service, 
directly or presumptively, nor was it caused or aggravated by 
the Veteran's service-connected acquired psychiatric 
disability.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2003 and post-adjudication notice by 
letters dated in July 2005, March 2006, and October 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

No new disability rating or effective date for award of 
benefits for the claims of service connection for PTSD, a 
memory loss disability, hypertension, or CAD will be assigned 
as those claims for service connection are denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

VA has assisted the Veteran in obtaining evidence, afforded 
the Veteran medical examinations and opinions regarding the 
nature and etiology of his claimed disabilities, and afforded 
the Veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.  

The Veteran's service connection claim for an acquired 
psychiatric disability, to include parasomnia, has been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from the grant of 
service connection and the RO may provide notice regarding a 
disability rating and effective date when the Board's 
decision is received.  See, Bernard v. Brown, 4 Vet. App. 
384. 393 (1993).

After exhausting all available means, including contacting 
the National Personnel Record Center (NPRC), in May 2004 the 
RO found that the Veteran's service treatment records (STRs) 
and personnel records were unavailable due to a fire at the 
NPRC in 1973.  Thus, there is a heightened obligation to 
assist the claimant in the development of his case.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when the 
Veteran's medical records have been destroyed.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Service Connection for PTSD

The Veteran seeks service connection for PTSD.  The Veteran 
claims that while stationed in Germany in 1957 with the 510th 
Tank Battalion he witnessed a fellow serviceman crushed to 
death by a tank.  Herbert Drukenbroud also witnessed this 
incident, and while with the same battalion in Beirut, 
Lebanon, he saw a Lebanese man kill another Lebanese man with 
a bayonet.

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV).  38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the Veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b).  If VA determines the 
Veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b).  If, however, VA 
determines either that the Veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

The evidence shows that the Veteran currently has PTSD.  VA 
treatment records dated in February 2004, March 2004, April 
2004, June 2004, and April 2005 all note that the Veteran was 
given an impression of PTSD.  However, an October 2007 VA 
psychiatric examination report notes that the Veteran does 
not meet the criteria for PTSD.  Giving the Veteran the 
benefit of the doubt, however, the Board concedes that the 
Veteran currently has PTSD.  

As note above, the Veteran's service personnel and medical 
records are not available.  However, in his October 2003 
claim for service connection for PTSD the Veteran indicated 
that he did not participate in combat.  Thus, the evidence of 
record does not indicate that the Veteran engaged in combat 
with the enemy.

Since it has not been shown that the Veteran engaged in 
combat with the enemy, any alleged in-service stressors must 
be supported with credible evidence.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

As per the Board remand, the RO attempted to verify the 
Veteran's claimed stressors with the U.S. Army and Joint 
Services Records Research Center (JSRRC).  A December 2007 
JSRRC response to the RO's request noted that they were 
unable to locate any records submitted by the 510th Tank 
Battalion for 1956.  The Veteran has not provided sufficient 
details, such as names, regarding his claimed stressor 
involving the death of a Lebanese person to verify the 
claimed incident.  Thus, the Veteran's claimed stressors have 
not been verified.  See Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1991) (the duty to assist is not always a one-way 
street).  The Veteran himself must carry the burden of 
advancing sufficiently detailed information about at least 
one incident to enable VA to corroborate them.  He has not 
done so here, even though this responsibility lies with him 
under 38 C.F.R. § 3.159(c)(2)(i) and he had ample notice of 
the importance of a verified stressor in his case. 

Although the Veteran has been diagnosed with PTSD, his 
diagnoses are based on his reported uncorroborated history of 
non-combat stressors.  To warrant service connection for 
PTSD, 38 C.F.R. § 3.304(f) provides that the diagnosis must 
conform to 38 C.F.R. § 4.125(a), and must be based either on 
a claim or account of events during demonstrated combat, or 
on verified stressors.  No probative weight may be assigned 
to a diagnosis of PTSD based on the Veteran's unverified 
stressors.  

The Veteran has argued that he has PTSD and that it is 
related to service, however, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis of 
his claimed PTSD disability, and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
fact that no probative weight may be assigned to a diagnosis 
of PTSD based on the Veteran's account of unverified 
stressors.  See Jandreau v. Nicholson, 492 F.3d 1372; 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  
Similarly, the Veteran's self-reported lay history, 
transcribed in some of the post-service medical records, does 
not constitute competent medical evidence of causality.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

The holding in Pentecost v. Principi, 16 Vet. App. 124 (2002) 
provides that a veteran need not corroborate a non-combat 
stressor of enemy rocket attacks on a base where his unit was 
stationed with evidence of his physical proximity to, or 
firsthand experience with, the attacks, but rather that his 
presence with the unit at the time the attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  The record does not allow for application of the 
liberalized standard for such claims established in Pentecost 
since there is no evidence that the Veteran was subjected to 
enemy attack.  

The Board finds that there is no medical evidence of a 
confirmed diagnosis of PTSD which is based on a verified 
stressor.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and service 
connection for PTSD is not warranted.  Gilbert v. Derwinski, 
1 Vet. App. at 57-58.


II.  Service Connection for an Acquired Psychiatric 
Disability, to include Parasomnia

The Veteran seeks service connection for an acquired 
psychiatric disability, which has been recharacterized in 
accordance with the medical evidence of record to include 
parasomnia.  The Veteran claims that while stationed in 
Germany with the 510th Tank Battalion he witnessed a fellow 
serviceman crushed to death by a tank, and while with the 
same battalion in Beirut, Lebanon, he saw a Lebanese man kill 
another Lebanese man with a bayonet.

The record indicates a present acquired psychiatric 
disability.  VA treatment records dated in December 2003 note 
that the Veteran complained of having dreams of being back in 
Lebanon ten to fifteen times per month.  VA treatment records 
dated in April 2004 note that the Veteran reported insomnia 
despite taking medications.  A VA examination was conducted 
in October 2007, and following a mental status examination, 
the Veteran was given a diagnosis of parasomnia; nightmare 
disorder.  

The Veteran testified that he witnessed traumatic events 
during service.  The Board finds this testimony to be 
credible.  

As the record shows a present parasomnia disability and that 
the Veteran witnessed traumatic events during service, the 
determinative issue is whether they are directly related.

A VA examination was conducted in October 2007, and the 
examiner indicated that he reviewed the Veteran's claim file.  
The Veteran reported that he witnessed a fellow serviceman 
crushed to death in Germany and a Lebanese man kill another 
Lebanese man during service.  The examiner diagnosed the 
Veteran with parasomnia; nightmare disorder, and opined that 
it is at least as likely as not that the Veteran's 
intermittent nightmares are linked to memories of his 
witnessing two stressful events while in service.

At the very least, the evidence is in equipoise and any doubt 
is resolved in the Veteran's favor.  Accordingly, service 
connection for an acquired psychiatric disability, to include 
parasomnia, is warranted.
 
III.  Service Connection for a Memory Loss Disability 

The Veteran seeks service connection for memory loss.  At his 
June 2006 hearing the Veteran testified that his memory loss 
is caused by the fact that he has tried to block out and not 
remember events that happened during service.  

The medical evidence of record does not show that the Veteran 
is currently diagnosed with memory loss or has any diagnoses 
related to a deficient memory.  A VA medical examination was 
conducted in October 2007.  It was noted that the Veteran's 
claim file was reviewed, and that the Veteran reported that 
his memory loss began in 1970, and that he can remember very 
little about his childhood or military service.  The examiner 
noted, however, that the Veteran is able to remember that he 
grew up in Jackson, Michigan, the name of his siblings, and 
events during his service in Lebanon.  It was noted that the 
Veteran's neurologic and memory examinations appear to be 
grossly normal.  The Veteran does not appear to have 
significant memory impairment attributable to stress or a 
mental disorder.   An October 2007 VA psychiatric examination 
notes that the Veteran complained of memory loss or 
impairment and difficulty in recalling names.  He was able to 
remember only 1/3 of words after 5 minutes, however during 
the interview the Veteran noted that he drove a 2005 Cavalier 
model car that has 67,00 miles on it, was able to describe 
precisely where he resides and what streets and highways he 
took to come to the VA examination, how long he has resided 
in his home, and other information.  The examiner noted that 
based on these practical factors it appears that the 
Veteran's working memory and executive functions are not 
showing significant impairment.

As noted above the Veteran's STRs are not available, however 
the Veteran himself claims that his memory loss disability 
began in 1970, well after active service.  Regardless of when 
the Veteran claims his memory loss disability began, service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that he has a memory loss 
disability.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis of 
his claimed memory loss disability, and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed opinions provided by the VA medical professionals 
who thoroughly discussed the medical evidence of record and 
conducted neurologic and memory examinations, and found that 
the Veteran did not have a memory loss disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  
Competent medical experts make these opinions and the Board 
is not free to substitute its own judgment for that of such 
experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
memory loss disability is not warranted.  Gilbert v. 
Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.102. 

III.  Service Connection for Hypertension and CAD

The Veteran seeks service connection for hypertension and 
CAD, including as secondary to his service-connected acquired 
psychiatric disability.  At his June 2006 hearing the Veteran 
testified that his hypertension and CAD were caused by the 
stress related to his military service.  He also claims that 
his hypertension disability began in 1975 and his CAD 
disability, which he characterized as a cardiovascular triple 
bypass, began on February 17, 1991.

Where certain chronic diseases, including hypertension and 
CAD, become manifest to a degree of 10 percent within one 
year from the date of separation from service, such disease 
shall be considered to have been incurred or aggravated by 
such service, notwithstanding there is no evidence of that 
disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 
38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  
Where a service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

The record shows that the Veteran currently has hypertension 
and CAD.  A private medical treatment record dated in 
September 2001 notes that the Veteran has acute coronary 
syndrome.  February 2004 VA medical treatment records notes 
that the Veteran was given impressions of hypertension, on 
target, continue medications, and CAD, status post myocardial 
infarction.  An October 2007 VA medical examination report 
notes that the Veteran was given diagnoses of CAD and 
hypertension.

As noted above the Veteran's STRs are not available and there 
is no evidence that the Veteran was treated for hypertension 
or CAD, or any other cardiovascular disability, during 
service.  The Veteran claims that his hypertension disability 
began in 1975 and his CAD disability, which he characterized 
as a cardiovascular triple bypass, began on February 17, 
1991, both well after he completed his active service.

Additionally, there is simply no competent medical evidence 
that the Veteran's hypertension and CAD are related to 
service on a direct or secondary basis.  

A VA medical examination was conducted in October 2007.  The 
examiner noted that he reviewed the Veteran's claim file.  
The Veteran reported that he was diagnosed with hypertension 
many years ago and had a triple bypass in 1990.  Diagnoses of 
CAD and hypertension were given and the examiner noted that 
there are multiple well known risk factors for CAD.  The 
examiner noted that the mental health examiner diagnosed the 
Veteran with parasomnia and nightmare disorder.  A study 
presented at the American Heart Association's annual 
conference in March 2006 indicated that PTSD is a good 
predictor of heart disease risk.  The examiner noted that 
although the Veteran has experienced stress in relation to 
witnessing two deaths during service, he does not meet the 
criteria for a diagnosis of PTSD according to our mental 
health examiner.  The examiner opined that  the Veteran's 
hypertension and heart disease are less likely than not 
caused by, or a result of, any mental condition or military 
service.  

Regarding the Veteran's claim that hypertension and CAD are 
directly related to service, the negative evidence in this 
case outweighs the positive.  The Veteran genuinely believes 
that his hypertension and CAD disabilities are related to 
service.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis or 
etiology of his claimed hypertension and CAD disabilities, 
and his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinion provided by the VA 
medical professional who thoroughly discussed the evidence of 
record and the etiology of the Veteran's claimed hypertension 
and CAD disabilities, and found that the claimed disabilities 
are less likely than not caused by, or a result of, military 
service.  See Jandreau v. Nicholson, 492 F.3d 1372; Buchanan 
v. Nicholson, 451 F.3d 1331.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Furthermore, the evidence of record, namely the Veteran's 
claims that his hypertension disability began in 1975 and his 
CAD disability began on February 17, 1991, does not show any 
treatment for hypertension or CAD for, respectively, 
approximately 15 and 30 years following his separation from 
service.  The passage of more than 15 years before any 
evidence of the disability is of record weighs heavily 
against a finding that such disability is related to service 
on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309; Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Similarly, regarding the Veteran's claim that hypertension 
and CAD are secondary to his service-connected acquired 
psychiatric disability, the negative evidence in this case 
outweighs the positive.  The Veteran genuinely believes that 
his hypertension and CAD disabilities are secondary to his 
service-connected psychiatric disability.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of his claimed hypertension and CAD 
disabilities, and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the VA medical professional who thoroughly 
discussed the evidence of record and the etiology of the 
Veteran's claimed hypertension and CAD disabilities, and 
found that the claimed disabilities are less likely than not 
caused by, or a result of, any mental condition.  See 
Jandreau v. Nicholson, 492 F.3d 1372; Buchanan v. Nicholson, 
451 F.3d 1331.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
at 175.

The first contemporaneous medical evidence of hypertension 
and CAD is well after the one-year presumptive period from 
discharge from service; thus, service connection is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
hypertension and CAD, to include as secondary to an acquired 
psychiatric disorder, is not warranted.  Gilbert v. 
Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.102. 


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.  

Entitlement to service connection for an acquired psychiatric 
disability, to include parasomnia, is granted, subject to the 
rules and payment of monetary benefits.

Entitlement to service connection for a memory loss 
disability is denied.

Entitlement to service connection for hypertension, to 
include as secondary to an acquired psychiatric disorder, is 
denied.

Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to an acquired psychiatric 
disorder, is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


